Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 10-12 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wendell (4224864).
Wendell figure 3 shows a flexible screen comprising: a first flexible cord(26, or 28), a second flexible cord(26 or 28); a first cross member (38) including a first aperture and a second aperture; a second cross member (38) including a first aperture and a second aperture; wherein the first/second/third cross member being a first profile bar, a third cross member(38) including a first aperture and a second aperture; wherein: the first flexible cord threads through the first aperture of the first cross member, the first aperture of the second cross member, and the first aperture of the third cross member; the second flexible cord threads through the second aperture of the first cross member, the second aperture of the second cross member, and the second aperture of the third cross member, wherein the first flexible cord is continuous from the first cross member to the third cross member, wherein the first cross member is rigid, spacer being compressed coil springs (figure 3, the part inside of 45) surround portions of the first flexible cord and the second flexible cord, where the portions are between the first and second cross member, and between the second and third cross members (the cords are flexible as they are elongated and thin).
Per claim 2, Wendell shows the first cord is continuous from the first cross to the third cross members.
Per claim 4, Wendell shows the cord being solid metal. 
Per claim 10, Wendell shows a cap (31) on a first end of the flexible cord.
Per claim 11, Wendell shows the spacing between the cross members being uniform (figure 3)
Per claim 12, Wendell shows the spacing between the cross member being variable (able to vary per the function of the spring).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendell (4224864).
Wendell shows all the claimed limitations except for the cord comprising stainless steel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wendell’s cord to show the cord being stainless steel in order to provide the cords that are strong and rust resistant.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendell (4224864).
Wendell shows a flexible screen comprising flexible cords (26, 28), cross members (38, 34), each cross member including apertures corresponding to the flexible cords, the cords go through the corresponding apertures of the cross members, the cross members are profile bars, and spacer beads(45) in series coupled to the cords between the cross members, at least three flexible cords, the cross members being greater than three.
Wendell does not show the beads being stainless steel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wendell’s beads being stainless steel in order to provide the beads that are strong and rust resistant.
Per claim 14, Wendell as modified shows all the claimed limitations except for the cords being four flexible cords.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wendell’s modified structure to show the cords being four flexible cords  in order to form a large meat cooking apparatus.



Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art does not provide sufficient motivation to modify Wendell to show the cord being made braided from flexible strands of metal.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different flexible screens.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

25/09/229/25/22